Citation Nr: 1139833	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-11 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased initial evaluation for narcolepsy, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from September 2003 to January 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examination in February 2007.  By a rating decision issued in March 2007, the Veteran was granted service connection for narcolepsy, effective January 17, 2007.  The Veteran contends that his symptoms have changed since January 2007, and disagrees with the initial 10 percent evaluation assigned for narcolepsy.  

Some treatment notes since February 2007 have been obtained, and those records reflect that changes in the Veteran's medication regiment have been required since the February 2007 VA examination.  Additionally, the Veteran contends that he has symptoms which were not discussed by the examiner and which are not addressed in the rating decision.  The Board agrees with the Veteran's contention that he is entitled to another VA examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA clinical records from February 2007 to the present.  Ask the Veteran to identify each private provider who has treated him for his service-connected narcolepsy since his January 2007 service discharge.  

2.  Thereafter, the Veteran should be afforded VA examination.  The examiner should review relevant records, summarize current symptoms described by the Veteran, describe objective symptoms of the service-connected disability, discuss the side effects, if any, of medication prescribed for control of the disability, and discuss the Veteran's April 2008 contentions regarding interruptions in consciousness.  

In particular, the examiner should discuss the Veteran's contentions that there are periods of symptoms which are essentially equivalent to minor or petit mal seizures.  The examiner should comment on the Veteran's lay statements as to frequency and symptomatology.  In addition, the examiner should attempt to determine the frequency and severity of the Veteran's seizures or seizure-like manifestations.    

3.  After the actions directed above have been completed and have been reviewed to determine whether any other action is indicated, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


